Case 2:13-cr-01075 Document 95 Filed on 03/22/21 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

40

Thomas J McHugh

106 S. St. Mary's St.
Ste 260

San Antonio, TX 78205

 

 

 

United States Co
urt
outhern District of Texas
FILED

MAR 2 2 2024

Nathan Ochsner, Clerk of Court

CLERK OF COURT
P.O. BOX 61010
HOUSTON, TEXAS 77208
http://www.txs.uscourts.gov

 

Date: Monday, March 15, 2021
Case Number: 2:13-cr-01075
Document Number: 94 (1 page)
Notice Number: 20210315-24

Notice: The attached order has been entered.

 
   

ae

TOE GTATeeoe oe Gy pa,
| ut tt ya , NORTH HOUSTON THe : Gf =
alt RT 4 Ex. i] 2

UNITED STATES DISTRICT COU os 416 MAR 2023PM 7-4 eiiamaye: ZIP 7700
SOUTHERN FICE BOX 61040 . ‘ sie =F 000137461!
POST OFFICE ene pooe United States Courts
HOUSTON, TEXA Southern District of Texa

OFFICIAL BUSINESS FILED
MAR 22 2021

Nathan Ochsner, Clerk of Cor

 

 
